Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 03/10/2020 in which claims 1-20 are pending and are being examined.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 03/10/2020. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 17 and similar dependent claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Copending Application APP 15/285,067. This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Copending Application and is covered by the Application since the Application and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Copending Application 15/285,067
Instant Application:-16/814,228
1. A battery thermal management system, comprising: a passenger cabin air-conditioning refrigerant loop comprising at least one evaporator in fluid communication with a chiller; a battery pack coolant loop in fluid communication with the chiller; and a controller configured to determine whether a temperature of the at least one evaporator falls within a predetermined temperature range, and if so to cause a valve to bypass a refrigerant from the air-conditioning refrigerant loop to the chiller.
1. A method of operating a cooling system for a vehicle comprising: providing the cooling system comprising: a coolant loop configured to exchange heat with a battery; a first refrigerant loop comprising a first compressor, an evaporator configured to exchange heat with a cabin of said vehicle, an evaporator shutoff valve, a first chiller configured to exchange heat with the coolant loop, and a first chiller shutoff valve; and a second refrigerant loop comprising a second compressor and a second chiller configured to exchange heat with the coolant loop, wherein the coolant loop comprises a coolant valve for selectively directing or preventing the flow of a coolant between the battery and each of the first chiller and the second chiller; providing a cooling system controller operably coupled to the first compressor, the second compressor, the coolant valve, the evaporator shutoff valve, and the first chiller shutoff valve; determining cabin cooling needs and battery cooling needs; adjusting the coolant valve to selectively direct or prevent the flow of the coolant to at least one of the first chiller and the second chiller; and modifying a speed of at least one of the first compressor and the second compressor to satisfy the cabin cooling needs and the battery cooling needs


Claim 1 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 respectively of copending Application No 15/285,067.
Referring to claim 1, taking claim 1 as exemplary, although conflicting application 15/285,067, does not explicitly disclose what' s claimed in instant application 16/814,228, modifying a speed of at least one of the first compressor and the second compressor to satisfy the cabin cooling needs and the battery cooling needs.
However, Dunn teaches modifying a speed of at least one of the first compressor and the second compressor to satisfy the cabin cooling needs and the battery cooling needs ([0003]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the application 15/285,067 to incorporate the teachings of Dunn to efficient use of the battery (Dunn, [0002]).
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

		
Examiner’s Note

Claims 1-8 refer to "A method of operating a cooling system”, Claims 9-16 refer to "A method of operating a cooling system”, and Claims 17-20 refer to " A method of operating a cooling system”. Claims 9-20 are similarly rejected in light of rejection of claims 1-8, any obvious combination of the rejection of claims 1-8, or the differences are obvious to the ordinary skill in the art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 20160339760 A1), hereinafter Dunn, in view of Blatchley et al. (US 20170008375 A1), hereinafter Blatchley, further in view of Koberstein et al. (US 20180281556 A1), hereinafter Koberstein.
	
	Regarding claim 1, Dunn discloses a method of operating a cooling system for a vehicle comprising (Abstract): providing the cooling system comprising ([0001]): a coolant loop configured to exchange heat with a battery; a first refrigerant loop comprising a first compressor, an evaporator configured to exchange heat with a cabin of said vehicle, an evaporator shutoff valve, a first chiller configured to exchange heat with the coolant loop, and a first chiller shutoff valve (Fig. 3, element 71); and a second refrigerant loop comprising a second compressor and a second chiller configured to exchange heat with the coolant loop, wherein the coolant loop comprises a coolant valve for selectively directing or preventing the flow of a coolant between the battery and each of the first chiller and the second chiller (Fig. 3, element 73); providing a cooling system controller operably coupled to the first compressor, the second compressor, the coolant valve, the evaporator shutoff valve, and the first chiller shutoff valve; adjusting the coolant valve to selectively direct or prevent the flow of the coolant to at least one of the first chiller and the second chiller; and modifying a speed of at least one of the first compressor and the second compressor to satisfy the cabin cooling needs and the battery cooling needs ([0003], adjust the speed of the compressor).
	Dunn discloses all the elements of claim 1 but Dunn does not appear to explicitly disclose in the cited section determining cabin needs and battery needs.
	However, Blatchley from the same or similar endeavor teaches determining cabin needs and battery needs ([0004], Fig. 6, relied only for cabin and battery needs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dunn to incorporate the teachings of Blatchley for planned usage of battery and cabin (Blatchley, [0003]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Dunn in view of Blatchley discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section first compressor; second compressor.
	However, Koberstein from the same or similar endeavor teaches first compressor; second compressor ([0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dunn in view of Blatchley to incorporate the teachings of Koberstein to improve battery performance of the vehicle (Koberstein, [0002]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Dunn in view of Blatchley further in view of Koberstein discloses the method of claim 1, further comprising determining cooling capabilities of each of the first refrigerant loop and the second refrigerant loop; and comparing the battery cooling needs the cabin needs to the cooling capabilities of the first refrigerant loop and the second refrigerant loop (Dunn, Fig. 3, Blatchley, Fig. 6, Koberstein, Figure).  

	Regarding claim 3, Dunn in view of Blatchley further in view of Koberstein discloses the method of claim 2, further comprising adjusting the coolant valve to direct coolant to the second chiller and prevent the flow of coolant to the first chiller when cabin cooling is not needed and the battery cooling needs are less than the cooling capability of the second refrigerant loop (Dunn, Fig. 3, Blatchley, Fig. 6, Koberstein, Figure).  

	Regarding claim 4, Dunn in view of Blatchley further in view of Koberstein discloses the method of claim 2, further comprising adjusting the coolant valve to prevent the flow of the coolant to the first chiller and the second chiller and adjusting the evaporator shutoff valve and the first chiller shutoff valve to direct the flow of refrigerant in the first refrigerant loop to the evaporator and prevent the flow of refrigerant to the first chiller when cabin cooling is needed and battery cooling is not needed (Dunn, Fig. 3, Blatchley, Fig. 6, Koberstein, Figure). 
 
	Regarding claim 5, Dunn in view of Blatchley further in view of Koberstein discloses the method of claim 2, further comprising adjusting the coolant valve to direct the coolant to the first chiller and prevent the flow of the coolant to the second chiller when cabin cooling is needed and the combined cooling needs of the cabin and the battery are less than the cooling capability of the first refrigerant loop (Dunn, Fig. 3, Blatchley, Fig. 6, Koberstein, Figure).  

	Regarding claim 6, Dunn in view of Blatchley further in view of Koberstein discloses the method of claim 2, further comprising adjusting the coolant valve to direct the coolant to the first chiller and the second chiller when the combined cooling needs of the cabin and the battery exceed the cooling capability of each of the first refrigerant loop and the second refrigerant loop (Dunn, Fig. 3, Blatchley, Fig. 6, Koberstein, Figure).  

	Regarding claim 7, Dunn in view of Blatchley further in view of Koberstein discloses the method of claim 5, further comprising determining noise, vibration, and harshness (NVH) limits for the first compressor and the second compressor and modifying the speed of the first compressor and the second compressor according to the NVH limits (Dunn, Fig. 3, Blatchley, Fig. 6, Koberstein, Figure, [0010]).  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Blatchley further in view of Koberstein further in view of Suzuki et al. (US 20200158380 A1), hereinafter Suzuki.

	Regarding claim 8, Dunn in view of Blatchley further in view of Koberstein discloses all the elements of claim 8 but they do not appear to explicitly disclose method of claim 5, further comprising determining a combined coefficient of performance (COP) optimization for the first compressor and the second compressor and modifying the speed of the first compressor and the second compressor according to the combined COP optimization.
	However, Suzuki from the same or similar endeavor teaches further comprising determining a combined coefficient of performance (COP) optimization for the first compressor and the second compressor and modifying the speed of the first compressor and the second compressor according to the combined COP optimization ([0023]-[0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dunn in view of Blatchley further in view of Koberstein to incorporate the teachings of Suzuki to improve performance of refrigeration cycle (Suzuki, [0029]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

Regarding claim 9-20, See Examiner’s Note.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487